 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 1 of 7 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


AUGUSTO VELASQUEZ
RODRIGUEZ; for himself and on
behalf of those similarly situated,

                Plaintiff,                         CASE NO.:

v.


HEARTLAND PAINTING AND
REMODELING SERVICES, INC., A
FLORIDA CORPORATION, AND
EMILIO MURRIETA,
INDIVIDUALLY,

            Defendants.
________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, AUGUSTO VELASQUEZ RODRIGUEZ, on his own behalf, and on behalf of all

similarly situated individuals, by and through undersigned counsel, hereby sues the Defendants,

HEARTLAND PAINTING AND REMODELING SERVICES, INC., a Florida Corporation, and

EMILIO MURRIETA, Individually (“the Defendants”) for failing to pay complete overtime wages

for every hour worked, pursuant to 29 U.S.C. § 216(b) (“FLSA”).

                                         NATURE OF CASE

        1.      Defendant, HEARTLAND PAINTING AND REMODELING SERVICES, INC.,

is a Florida Corporation that operates and conducts business in, among others, Sarasota County,

Florida and is therefore, within the jurisdiction of this Court.




                                                    1
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 2 of 7 PageID 2




        2.      As part of its enterprise, Defendant hires employees to paint and perform other

functions necessary for operation of the corporation.

        3.      Plaintiff brings this case to address and correct the illegal pay practices conducted

by Defendants.

        4.      Defendants violated the FLSA by failing to pay Plaintiff overtime wages based on

his regular hourly rate for those hours worked in excess of forty (40) within a work week

pursuant to 29 U.S.C. §§ 201-209.

                                               PARTIES

        5.      Plaintiff was employed by Defendants in a non-exempt capacity, as a painter,

working on residential and commercial properties.

        6.      Plaintiff worked for Defendants from approximately April 2019 to February 2020.

        7.      Defendant, HEARTLAND PAINTING AND REMODELING SERVICES, INC.,

is a Florida Corporation that operates and conducts business in, among others, Sarasota County,

Florida and is therefore, within the jurisdiction of this Court.

        8.      At all times relevant to this action, EMILIO MURRIETA is an individual resident

of the State of Florida, who owns and operates HEARTLAND PAINTING AND REMODELING

SERVICES, INC., and who regularly exercised the authority to: (a) hire and fire employees; (b)

determine the work schedules for the employees; and (c) control the finances and operations of

HEARTLAND PAINTING AND REMODELING SERVICES, INC. By virtue of having regularly

exercised that authority on behalf of HEARTLAND PAINTING AND REMODELING

SERVICES, INC., EMILIO MURRIETA is an employer as defined by 29 U.S.C. § 201, et seq.

        9.      Plaintiff brings this FLSA collective action individually and on behalf of others

similarly situated, including present and former employees of Defendant, to recover from Defendant


                                                    2
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 3 of 7 PageID 3




overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.



                                 JURISDICTION & VENUE

         10.   This action is brought under Federal law to recover from Defendant overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs.

         11.   This Court has jurisdiction over Plaintiff’s claims as they arise under the FLSA.

         12.   This Court has jurisdiction and venue over this complaint as each of Defendants’

violations of the FLSA complained of took place in Sarasota County, Florida.

                          GENERAL FACTUAL ALLEGATIONS

         13.   Plaintiff worked for Defendants located at 4085 42nd Way, Sarasota, Florida

34235.

         14.   At all times material, during the last three years, Defendants were an enterprise

subject to the FLSA’s provisions requiring overtime compensation.

         15.   At all times material, Plaintiff and others working for Defendants were

“employees” of Defendants within the meaning of the FLSA.

         16.   At all times material, Defendants were an “employer” within the meaning of the

FLSA and Defendants continues to be an “employer” within the meaning of the FLSA.

         17.   At all times material, Defendants employed two or more employees, including

Plaintiffs, that customarily, continually, and regularly handled goods and materials that i) were

purchased from a person or entity outside the State of Florida and/or ii) were purchased in

Florida but had previously traveled through interstate commerce such as paint supplies, vehicles,

telephones, computers, and office equipment and furniture.

         18.   Upon information and belief, Defendants obtained and solicited funds from non-


                                                3
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 4 of 7 PageID 4




Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

over state lines to conduct its business, transmitted funds outside the State of Florida, used

electronic means to market and run their business in a way that was not limited to Florida, and

otherwise regularly engaged in interstate commerce during the relevant period.

        19.      Upon information and belief, Defendants accepted credit card payments, wire

transfers, and other forms of payment that are made or processed outside the State of Florida.

        20.      At all times material during the last three years, Defendant has had an annual

gross volume of sales made or business done of not less than five hundred thousand dollars

($500,000.00).

        21.      By Plaintiff’s estimates, he routinely worked 60-65 hours or more in a work

week.

        22.      When Plaintiff worked over 40 hours a week, Defendant did not pay Plaintiff time

and one half for all hours worked over 40 in that work week.

        23.      Plaintiff was simply paid $500.00 via check regardless of how many hours were

worked.

        24.      At all times relevant to this action, Defendants failed to comply with 29 U.S.C. §§

201-209, because Defendants did not pay Plaintiff overtime wages for those hours worked in excess

of forty (40) within a work week.

        25.      Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendants.




                                                  4
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 5 of 7 PageID 5




                                    COUNT I
                       RECOVERY OF OVERTIME COMPENSATION

         26.   Plaintiff reincorporates and readopts all allegations contained within Paragraph 1-25

above.

         27.   Plaintiff was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

         28.   During his employment with Defendants, Plaintiff regularly worked overtime hours

but was not paid time and one-half compensation for the same.

         29.   As a result of Defendants’ intentional, willful, and unlawful acts in refusing to pay

Plaintiff time and one-half his regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work weeks, Plaintiff has suffered damages and is incurring reasonable

attorneys’ fees and costs.

         30.   Defendants were aware Plaintiff performed non-exempt job duties but still refused to

pay Plaintiff overtime for hours worked over forty (40).

         31.   Defendants did not maintain and keep accurate time records as required by the

FLSA for Plaintiff.

         32.   Defendants failed to post required FLSA informational listings as required by the

FLSA.

         33.   At all times material, Defendants employed other non-exempt employees who

worked in similar capacities and who worked a substantial number of hours in excess of forty (40)

per week.

         34.   Throughout their employment, those employees were similarly situated to Plaintiff

and were subject to the same unlawful pay practices.




                                                 5
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 6 of 7 PageID 6




        35.     Defendant failed to pay those individuals, who are similarly situated to Plaintiff,

one and one half times their regular hourly rate, for all hours worked in excess of forty (40) in

each week, in violation of the FLSA.

        36.     Defendants’ failure to pay such similarly situated individuals the required

overtime rate was willful and in reckless disregard of the FLSA.

        37.     As a direct and legal consequence of Defendants’ unlawful acts, individuals

similarly situated to Plaintiff have suffered damages and have incurred, or will incur, costs and

attorneys’ fees in the prosecution of this matter.

        38.     Defendants’ conduct was willful and in reckless disregard of the overtime

requirements of the FLSA.

        39.     Defendants willfully violated the FLSA.

        40.     Plaintiff is entitled to liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendants for the payment of all

overtime hours at one and one-half the regular rate of pay for the hours worked by him for which

Defendants did not properly compensate him, liquidated damages, reasonable attorneys’ fees and

costs incurred in this action, and all further relief that this Court deems to be just and appropriate.




                                                     6
 Case 8:20-cv-01399-TPB-TGW Document 1 Filed 06/17/20 Page 7 of 7 PageID 7




                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.



Dated this 17th day of June, 2020.


                                              MORGAN & MORGAN, P.A.

                                              /s/ C. Ryan Morgan
                                              C. Ryan Morgan, Esq.
                                              FBN 0015527
                                              RMorgan@forthepeople.com
                                              Jeffrey Del Rio, Esq.
                                              FBN 0105849
                                              JDelRio@forthepeople.com
                                              Morgan & Morgan, P.A.
                                              20 N. Orange Ave., 14th Floor
                                              Orlando, FL 32802-4979
                                              Telephone: (407) 420-1414
                                              Facsimile: (407) 245-3401
                                              Attorneys for Plaintiff




                                                  7
